Citation Nr: 0417192	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia patella of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs, 
which denied the veteran's claim for an increased rating for 
his service-connected chondromalacia patella of the right 
knee, at the time rated as 10 percent disabling.  The veteran 
responded with a timely Notice of Disagreement, initiating 
this appeal.  

In October 1998, a video conference hearing was held before 
the undersigned member of the Board.  This appeal was 
initially presented to the Board in February 1999, and again 
in April 2003; on each occasion, it was remanded for 
additional development.  It has now been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's chondromalacia of the right knee results in 
extension to 0º and flexion to 130º, without lateral 
instability or recurrent subluxation.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for the veteran's chondromalacia of the right knee have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260-61 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 1998 Statement 
of the Case, the various Supplemental Statements of the Case, 
the Board's two prior remands, and the May 2003 RO letter to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Atlanta 
and Decatur, GA, and these records were obtained.  No private 
medical records have been obtained, as no such evidence has 
been indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA orthopedic examination in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
May 2003 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 1997 2001, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in February 
2004, in light of the additional development performed 
subsequent to August 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an increased rating for his service-
connected chondromalacia of the right knee.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's chondromalacia of the knee is currently rated 
under Diagnostic Code 5260, for limitation of flexion of the 
knee.  Under Diagnostic Code 5260, a 10 percent rating is 
assigned for flexion limited to 45º, a 20 percent rating is 
assigned for flexion limited to 30?, and a 30 percent rating 
is assigned for flexion limited to 15?.  Diagnostic Code 
5261, for limitation of extension of the knee, states that a 
10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating will be assigned for extension 
limited to 15?, a 30 percent rating for 20? of extension, and 
a 40 percent rating will be assigned for 30? of extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).  
Normal knee joint motion is from 0º extension to 140º of 
flexion.  38 C.F.R. § 4.71, Plate II (2003).  

The veteran underwent VA orthopedic examination in July 1997.  
He gave a history of a right knee twisting injury in service, 
with pain and weakness since that time.  He used a cane 
because his knee gave out unexpectedly on occasion, according 
to his statements.  On physical examination, his knee was 
without swelling, redness, or increased heat.  He could stand 
on his heels and toes, and had no incoordination with motor 
activity.  Extension was to 0º and flexion was to 140º.  
McMurray's sign was negative, and no laxity of the ligaments 
of the knee was noted.  Some tenderness on palpation of the 
right knee was also noted.  Post traumatic patellar 
tendonitis of the right knee was diagnosed.  

The veteran's right knee was again examined in April 1999.  
He continued to report pain, weakness, and stiffness of the 
right knee joint, especially with use.  The veteran used a 
cane.  On physical examination, he had a limp, but no 
abnormal weight-bearing signs.  The right knee had no heat, 
redness, or swelling, but some tenderness of the right knee 
was reported.  Flexion was to 135º, with pain after 130º, and 
extension was to 0º.  Drawer and McMurray's tests were 
abnormal on the right side.  X-rays of the right knee were 
within normal limits.  Prior diagnoses of chondromalacia 
patella were confirmed.  

Another VA orthopedic examination was performed in June 1999.  
The veteran again reported giving out, locking, and pain of 
the knee, all of which increase with use.  According to the 
examiner, the veteran did not use a knee brace at that time, 
but such a brace would likely provide some relief of 
symptoms.  On physical evaluation, the right knee was stable 
and without warmth, redness, swelling, effusion, or signs of 
instability.  Flexion was to 130º.  X-rays of the right knee 
were "essentially negative," with "minimal, if any, 
degenerative changes."  Chondromalacia was diagnosed.  

The veteran was most recently examined in June 2003.  He 
again reported instability, pain, and weakness of the right 
knee.  On objective examination, the veteran's gait and 
posture were normal, with equal leg length.  At that time, he 
used no devices for ambulation, and his right knee was normal 
in appearance.  Range of motion testing revealed flexion to 
135º, with pain at 135º, and extension to 0º, with no pain 
reported.  While the veteran had some pain with motion, no 
additional limitation of motion was attributed to fatigue, 
weakness, lack of endurance, or incoordination.  Some 
crepitus was noted, but his right knee was without recurrent 
subluxation, locking pain, or joint effusion.  Drawer and 
McMurray's tests were within normal limits.  X-rays of the 
right knee were also within normal limits.  The diagnosis of 
chondromalacia patella of the right knee was confirmed.  

The veteran has also sought occasional VA outpatient 
treatment for his right knee disability.  He has repeatedly 
reported chronic right knee pain, for which he has been given 
a cane, a knee brace, and anti-inflammatory medication.  In 
December 1997, he was referred for a course of physical 
therapy.  Degenerative joint disease was diagnosed at that 
time.  A June 2000 X-ray of the right knee was negative for 
any evidence of acute injury or other significant 
abnormality.  

In October 1998, the veteran testified before the undersigned 
member of the Board that his right knee was not stable, 
tending to give out on him and limiting his mobility.  He 
used a cane and a knee brace to assist him.  

After reviewing the record, the Board finds the preponderance 
of the evidence to be against a rating in excess of 10 
percent for the veteran's chondromalacia of the right knee.  
At all times of record since this appeal was initiated, the 
veteran has had extension to at least 0º and flexion to at 
least 130º of the right knee.  Neither of these findings 
warrants a rating in excess of 10 percent under the 
applicable diagnostic criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-61 (2003).  Also, the medical record 
does not reflect any additional impairment or limitation of 
motion based on instability, excess fatigability, pain, 
weakness, or incoordination of either knee.  On examination 
in June 2003, the VA examiner noted that while the veteran 
had some pain with motion, his range of motion of the right 
knee was not additionally limited by fatigue, weakness, lack 
of endurance, or incoordination.  Therefore, an increased 
rating based on such factors is not warranted.  See DeLuca, 
supra.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis nor disunion or malunion of the tibia or 
fibula of either knee have been noted in the present case.  

In considering the veteran's claim, the Board is cognizant of 
VA General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  The 
medical record is mixed regarding any instability of the 
veteran's right knee joint.  He has stated on several 
occasions that his knee is unstable and "gives out" during 
use, and the April 1999 examination report indicated drawer 
and McMurray's tests were abnormal on the right side.  
However, examination reports from July 1997, June 1999, and 
most recently in June 2003 all characterized his right knee 
as stable, with no subluxation noted.  Therefore, the Board 
finds the preponderance of the evidence to indicate no 
instability of the right knee joint, and a separate 
evaluation for instability is not warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
themselves.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's chondromalacia of the right knee.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  Because a preponderance of 
the evidence is against the award of a rating in excess of 10 
percent for the right knee, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to disability ratings in excess of 10 percent for 
the veteran's chondromalacia patella of the right knee is 
denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



